Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 11/30/21.  Claims 41, 45, 52, 54, and 58 have been amended.  Claim 44 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 45:  Please change the dependency of claim 45 from claim “44” to claim –41--.

Claims 41-43 and 45-63 are allowed.

The following is an examiner’s statement of reasons for allowance:
The applied prior art, particularly the Muthaiah et al and Kumabe references, do teach communication between vehicular entities having a secure channel with a variable shape and exchanging information and data with other communication devices to regulate a departure or traveling of the vehicular entity.  However, each amended independent claim contains subject matter not found in any obvious combination of the prior art, in this case a memory to store exchanged information and data wherein a processer processes the information and data stored in a memory of an approaching vehicular entity within a secure channel on the basis of an authorization in the information and data.  This is considered unobvious subject matter.


The drawings were received on 11/30/21.  These drawings are approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





JAT
1/5/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687